Citation Nr: 1206097	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-08 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disability, and if so, whether the claim should be granted.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to September 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the pendency of this appeal, the Pittsburgh, Pennsylvania RO assumed the role as the agency of original jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.            § 20.900(c) (2011).


REMAND

Where there is actual notice to VA that the appellant is receiving disability benefits from the Social Security Administration (SSA), VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Of record is an SSA record received by the RO in November 2008 showing the Veteran is currently receiving Supplemental Security Income (SSI) payments based on disability.  In an August 2008 statement, the Veteran specifically alleged that his SSI payments are based on psychiatric, back, and hip disabilities.

The Veteran's assertion that he has been granted SSI disability benefits based on his psychiatric, back, and hip disabilities raises the possibility that SSA granted the Veteran's claim for disability benefits based on evidence that is not contained in the records currently associated with the claims file.  Since such records may be relevant to the claims on appeal, the RO or Appeals Management Center (AMC) should attempt to obtain those records before the appeal is adjudicated.

While on remand, the RO or AMC should also obtain the Veteran's service personnel file.  The Veteran has alleged that he was Absent Without Leave (AWOL) during service due to his anxiety and psychiatric problems.  The service treatment records do not reflect any absences from service, but the Veteran's personnel records may support his claim to reopen.  As such, these records should be obtained.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board emphasizes that this case has been advanced on the docket.  Therefore, expedited handling is requested.

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain updated treatment records from the relevant VA Medical Center(s).

2.  The RO or the AMC should obtain a copy of the Veteran's SSA most recent disability determination for SSI benefits and the records upon which the determination was based.  All SSA records should be associated with the record.

3.  The RO or the AMC should attempt to obtain a complete copy of the Veteran's service personnel records.  If it is unable to obtain the identified records, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.  Efforts to obtain the records should continue until it is determined that the records do not exist or that further attempts to obtain the records would be futile.  All attempts to obtain these records should be documented in the claims files.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See            38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

